Citation Nr: 1007519	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-29 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition, to include residuals to cold injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1951 to 
February 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for a bilateral foot 
condition, to include residuals to a cold injury.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b) (2009); see also Savage 
v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'chronic.'  See 38 C.F.R. § 3.303(b) 
(2009).

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2007).

The Veteran contends that he should be service connected for 
his bilateral foot condition because he was exposed to cold 
weather while serving in Alaska.  The Veteran's service 
records indicate that the Veteran was indeed stationed in 
Alaska and the evidence indicates that he was stationed there 
during the winter months.  The record reflects that the 
Veteran, as a lay person, can indeed attest to the fact that 
he was exposed to extremely cold temperatures.  Thus, in this 
instance, lay evidence is sufficient to show the occurrence 
of an in-service incident.

An October 2007 VA treatment record notes that the Veteran 
sought treatment for pain in his feet.  The examination note 
reveals that the Veteran has an absence of hair growth as 
well as dry and scaly skin on his feet.  

In considering all of the above, the Board recognizes a duty 
to provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is 
evidence of an in-service incident, (i.e. exposure to 
extremely cold temperatures) and current evidence that the 
Veteran suffers from bilateral foot problems to include dry 
and scaly skin, pain and absence of hair growth, the Board 
finds that the Veteran should be afforded a compensation and 
pension (C & P) examination to determine, generally, a 
specific diagnosis as well as the etiology of any bilateral 
foot disorder, and specifically whether any bilateral foot 
disorder can be determined to be the result of exposure to 
extremely cold temperatures..  Additionally, the Board notes 
that with regard to the issue of cold injury residuals, it is 
necessary to provide a VA CIP (cold injury protocol) 
evaluation and examination.  

Additionally, the evidence of record indicates that the 
Veteran has been receiving treatment at the Kansas City VAMC.  
The treatment report of record notes in the problem list that 
the Veteran has foot arthritis.  As these records could 
potentially be relevant regarding the Veteran's current claim 
for a bilateral foot disorder, the Board finds that it is 
necessary to obtain the Veteran's VAMC treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Obtain any VA treatment records from 
the Kansas City VAMC for the period 
from September 2006 to the present.  A 
response, negative or positive, should 
be associated with the claims file.  
Requests must continue until it is 
determined that the records sought do 
not exist or that further efforts to 
obtain these records would be futile.

2.	The Veteran should be afforded an 
appropriate VA examination to determine 
the existence and etiology of any 
bilateral foot disorder.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  
Specifically, a VA CIP (cold injury 
protocol) evaluation and examination 
should be provided.  The claims file, 
to include a copy of this remand must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  The examiner should 
address whether or not any bilateral 
foot disorder is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), related to the 
Veteran's military service.  The 
examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was 
available for review.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.  

3.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



